Citation Nr: 1502930	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  09-44 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation), in excess of 10 percent from October 1, 2008 and in excess of 20 percent from July 8, 2013, for lumbar spine strain with mild anterior subluxation of L5 on S1, L1 mild anterior/ superior compression fracture, and right sacroiliac degenerative joint disease (lumbar spine disability).

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for tendonitis of the right forearm and elbow.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent from October 1, 2008 and in excess of 20 percent from July 8, 2013 for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent from October 1, 2008 and in excess of 20 percent from July 8, 2013 for peripheral neuropathy of the left lower extremity.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1982 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, as part of the Benefits Delivery at Discharge (BDD) program.  In the October 2008 rating decision, the RO granted service connection for a lumbar spine disability with an initial 10 percent rating effective October 1, 2008 (the day after the Veteran's discharge from active service), granted service connection for tendonitis of the right forearm and elbow with an initial noncompensable rating effective October 1, 2008, granted service connection for peripheral neuropathy of the right lower extremity with an initial 10 percent rating effective October 1, 2008, and granted service connection for peripheral neuropathy of the left lower extremity with an initial 10 percent rating effective October 1, 2008.  

During the appeal, an August 2013 Decision Review Officer decision granted a higher rating of 20 percent for the lumbar spine disability for the period from July 8, 2013 (the date of a VA examination for the lumbar spine), creating a "staged" initial rating for the lumbar spine disability of 10 percent from October 1, 2008 to July 8, 2013 and 20 percent from July 8, 2013.  The August 2013 Decision Review Officer decision also granted a higher rating of 20 percent for the peripheral neuropathy of the right lower extremity for the period from July 8, 2013 (the date of a VA examination for the peripheral neuropathy), creating a "staged" initial rating for the peripheral neuropathy of the right lower extremity of 10 percent from October 1, 2008 to July 8, 2013 and 20 percent from July 8, 2013.  Finally, the August 2013 Decision Review Officer decision granted a higher rating of 20 percent for the peripheral neuropathy of the left lower extremity for the period from July 8, 2013, creating a "staged" initial rating for the peripheral neuropathy of the left lower extremity of 10 percent from October 1, 2008 to July 8, 2013 and 20 percent from July 8, 2013.

In May 2013, the Board remanded the issues on appeal in order to obtain additional private treatment records and updated VA Medical Center (VAMC) treatment records dated since September 2009, to notify the Veteran that he may submit lay statements in support of the claims, to provide the Veteran with a new VA examination for the lumbar spine disability, tendonitis of the right forearm and elbow, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, and to subsequently readjudicate the appeal.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issue of entitlement to service connection for carpal tunnel syndrome (CTS) of the right arm has been raised by the record, but has not been adjudicated by the AOJ.  See October 2014 Appellant's Post-Remand Brief.  The Veteran contends that, because symptoms of CTS were noted in the September 2008 VA examination, CTS is included in the right forearm diagnosis and is, therefore, service connected; however, CTS of the right forearm is a disability separate and distinct from tendonitis of the right forearm and elbow.  Therefore, the Board does not have jurisdiction over the issue of entitlement to service connection for CTS, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  For the entire initial rating period under appeal, the Veteran's lumbar spine disability did not manifest incapacitating episodes of intervertebral disc syndrome. 
2.  For the initial rating period from October 1, 2008 to July 8, 2013, the lumbar spine disability has been manifested by arthritis and noncompensable limitation of motion due to pain, minimal weakness, and fatigue.
3.  For the initial rating period from July 8, 2013, the lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, stiffness, achiness, tightness of the low back, and flare-ups.
4.  For the entire initial rating period under appeal, objective neurologic abnormalities have not been associated with the lumbar spine disability.
5.  For the initial rating period from October 1, 2008 to July 8, 2013, the tendonitis of the right forearm and elbow has been manifested by painful noncompensable limitation of motion.
6.  For the initial rating period from July 8, 2013, the Veteran does not have a current tendonitis of the right forearm and elbow disability. 
7.  For the initial rating period from October 1, 2008 to July 8, 2013, the peripheral neuropathy of the lower extremities has been manifested by mild incomplete paralysis of the external popliteal nerve.
8.  For the initial rating period from July 8, 2013, the peripheral neuropathy of the lower extremities has been manifested by moderate incomplete paralysis of the external popliteal nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for lumbar spine disability have not been met or more nearly approximated for the initial rating period from October 1, 2008 to July 8, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 40 percent, but no higher, for lumbar spine disability have been met for the initial rating period from July 8, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).

3.  The criteria for a disability rating of 10 percent, but no higher, for tendonitis of the right forearm and elbow have been met for the initial rating period from October 1, 2008 to July 8, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5206 (2014).

4.  The criteria for a compensable rating for tendonitis of the right forearm and elbow have not been met or more nearly approximated for the initial rating period from July 8, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5206 (2014). 

5.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the lower extremities have not been met or more nearly approximated for the initial rating period from October 1, 2008 to July 8, 2013.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code (DC) 8521 (2014).

6.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the lower extremities have not been met or more nearly approximated for the initial rating period from July 8, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code (DC) 8521 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability ratings assigned for a lumbar spine disability, tendonitis of the right forearm and elbow, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity following the grants of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. §  3.159(b)(3)(i), there is no duty to provide a veteran with VCAA notice upon receipt of a notice of disagreement, such as in this case.   

Regarding VA's duty to assist in claims development, in September 2008 the RO provided the Veteran with VA examinations for the lumbar spine disability, tendonitis of the right forearm and elbow, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  Pursuant to the Board's May 2013 remand directive, in order to obtain additional information on the current severity of the disabilities, in July 2013 the RO provided the Veteran with new VA examinations for the above disabilities.  Collectively, the VA examination reports include all relevant findings and medical opinions needed to fairly decide the appeal.  The VA examiners took a thorough and accurate history of the residuals of the lumbar spine disability, tendonitis of the right forearm and elbow, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity from the Veteran, including history of onset, diagnosis, report of symptomatology and impairment, and treatment.  The VA examiners considered the Veteran's subjective complaints as related to current symptomatology and its effects on daily life and occupational impairment, and performed thorough examinations.  The VA examiners also reviewed the claims file.  In consideration of the foregoing, the Board finds that the VA examiners had adequate facts and data regarding the history and condition of the disabilities.  There is neither allegation nor indication of a material change in the claimed disabilities since the last VA examination.  For these reasons, the Board finds that the September 2008 and July 2013 examination reports are adequate for deciding the initial rating appeal. 

Post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  Pursuant to the Board's May 2013 remand directive, the RO sent a June 2013 correspondence requesting the Veteran identify any private treatment he may have received for the disabilities under appeal and notifying the Veteran that he may submit lay statements in support of the claims.  The Veteran did not respond to the June 2013 correspondence and has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Analysis of Initial Rating for Lumbar Spine Disability

For the initial rating period from October 1, 2008 to July 8, 2013, the lumbar spine disability has been rated at 10 percent under 38 C.F.R. § 4.71a, DC 5237 under the General Formula for Diseases and Injuries of the Spine for noncompensable limitation of motion due to pain.  For the initial rating period from July 8, 2013, the lumbar spine disability has been rated at 20 percent under 38 C.F.R. § 4.71a, DC 5237 under the General Formula for Diseases and Injuries of the Spine for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

The Veteran contends that a rating in excess of 10 percent is warranted for the period from October 1, 2008 to July 8, 2013, and that a rating in excess of 20 percent is warranted for the period from July 8, 2013.  The Veteran does not complain of increased symptomatology and does not make specific contentions regarding why he believes higher ratings are warranted.

Lumbar Spine Rating from October 1, 2008 to July 8, 2013

For the period from October 1, 2008 to July 8, 2013 the lumbar spine disability was initially rated at 10 percent under DC 5237 based on noncompensable limitation of motion due to pain.  After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the lumbar spine disability more closely approximates a rating in excess of 10 percent under DC 5237 for the portion of the rating period from October 1, 2008 to July 8, 2013.

Because the evidence shows no compensable manifestation of intervertebral disc syndrome (IVDS) for the initial rating period from October 1, 2008 to July 8, 2013, the Board finds that the lumbar spine disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine, rather than rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  See September 2008 VA medical examination report (noting the Veteran denied any incapacitating episodes in the last year).

The September 2008 VA examination report notes forward flexion to 90 degrees, posterior extension to 30 degrees, and lateral flexion and rotation to 30 degrees with mild pain.  The report also notes that after repetitive-use testing forward flexion is to 90 degrees, with pain at 90 degrees.  Although the September 2008 VA examiner did not note where objective evidence of painful motion began for lateral flexion and rotation, given the record of forward flexion to 90 degrees (with pain at 90 degrees) and posterior extension to 30 degrees (with no pain), the Board finds that the weight of the evidence is against finding that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees, as required for a 20 percent rating.  The Veteran reported mild pain, minimal weakness and fatigue, but no incoordination.  Service treatment records and  VA medical center records show treatment for low back pain consistent with the findings in the VA medical examination reports.  These findings are consistent with a 10 percent rating for noncompensable limitation of motion due to pain.

Throughout the rating period, the lumbar spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 10 percent, including forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The range of motion measurements detailed above demonstrate that ankylosis was not present (i.e., the entire thoracolumbar spine was not fixed in flexion or extension) for the portion of the rating period from October 1, 2008 to July 8, 2013.  VA Medical Center (VAMC) treatment records do not show ankylosis of the spine, and neither the Veteran nor the representative contend that the Veteran has ever had ankylosis of the spine.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 10 percent for the portion of the rating period from October 1, 2008 to July 8, 2013, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Lumbar Spine Rating from July 8, 2013

For the period from July 8, 2013, the lumbar spine disability has rated at 20 percent under DC 5237 based on forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the lumbar spine disability more closely approximates a rating in excess of 20 percent under DC 5237 for the portion of the rating period from July 8, 2013, and that the criteria for a 40 percent rating under DC 5237 for the lumbar spine disability have been met or more nearly approximated for the portion of the rating period from July 8, 2013.

Because the evidence shows no compensable manifestation of intervertebral disc syndrome (IVDS) for the initial rating period July 8, 2013, the Board finds that the lumbar spine disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine, rather than rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  See July 2013 VA medical examination report (noting that the Veteran does not have IVDS of the thoracolumbar spine).

The July 2013 VA examination report notes forward flexion to 80 degrees with pain at 45 degrees, extension to 25 degrees with pain at 20 degrees, right and left lateral flexion to 25 degrees with pain at 20 degrees, and right and left lateral rotation to 25 degrees with pain at 20 degrees.  The report notes additional limitation in range of motion after repetitive-use testing, with forward flexion to 55 degrees and extension to 20 degrees.  The July 2013 VA examiner noted that the Veteran described persistent stiffness, achiness, and tightness of the low back.

During the July 2013 VA examination, the Veteran also reported that prolonged weightbearing caused flare-ups, which could include increased pain, stiffness, and decreased range of motion.  The July 2013 VA examiner stated that, because the Veteran was not experiencing a flare-up at the time of the examination, he was unable to opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that forward flexion to 80 degrees with pain at 45 degrees with decreased range of motion during flare-ups, without evidence of the degree of decreased range of motion during flare-ups, more closely approximates forward flexion of the thoracolumbar spine 30 degrees or less, consistent with a 40 percent rating under the General Rating Formula For Diseases and Injuries of the Spine. 

Throughout the rating period, the lumbar spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 40 percent, including unfavorable ankylosis of the entire thoracolumbar spine.  The range of motion measurements detailed above demonstrate that ankylosis was not present (i.e., the entire thoracolumbar spine was not fixed in flexion or extension) for the rating period from July 8, 2013.  VAMC treatment records do not show ankylosis of the spine, and neither the Veteran nor the representative contend that the Veteran has ever had ankylosis of the spine.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that an initial rating of 40 percent is warranted for the portion of the rating period from July 8, 2013.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Consideration of Separately Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected lumbar spine disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The Board finds that the weight of the evidence is against a finding of chronic neurological abnormality; therefore, a separate rating for neurologic abnormalities associated with the service-connected back disability is not warranted.   

The Board notes that the Veteran is service connected for peripheral neuropathy of the right and left lower extremities; however, the July 2013 VA examiner noted that although the Veteran has symptoms of peripheral neuropathy affecting the feet and toes bilaterally, a July 2013 electromyography (EMG) and nerve conduction study demonstrated no indication of lumbosacral radiculopathy and there are no radiculopathy symptoms specifically due to the lumbar spine.  The July 2013 VA examination report notes a negative straight leg raising test (a positive straight leg raising test suggests radiculopathy) and no radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran also denied any radiculopathy during the September 2008 VA medical examination.  Given the above, the Board finds that the weight of the evidence is against finding that there is a neurological abnormality present for the assignment of a separate compensable rating.  

Analysis of Initial Rating for Tendonitis of the Right Forearm and Elbow

For the entire rating period, the tendonitis of the right forearm and elbow has been assigned a noncompensable rating under the criteria found at 38 C.F.R. § 4.71a, DC 5206.  The Board notes that the October 2008 and August 2013 Rating Decisions record the noncompensable rating as under DC 5024-5206 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned); however, the Board infers DC 5024 was assigned in error, as the criteria found at DC 5024 are for tenosynovitis, while neither the Rating Decisions nor the evidence of record reflect any evidence of tenosynovitis of the right forearm or elbow or that the noncompensable rating was actually being assigned for tenosynovitis.  The Board notes that "tendonitis" and "tenosynovitis" are not interchangeable terms.  Tendonitis is the inflammation of tendons and of tendon-muscle attachments, while tenosynovitis is the inflammation of a tendon sheath.  See Dorland's Illustrated Medical Dictionary 1881-1882 (32nd ed. 2012).  The Board relies on the overall adjudication, considering the language and context, especially the reasons and bases explanation as to how the noncompensable rating was derived, and the diagnosis of record of tendonitis of the right forearm and elbow in this case, rather than an inexplicable use of DC 5024.   

Under DC 5206, the following ratings apply for the major forearm (in this case, the right forearm).  A noncompensable rating is warranted for flexion limited to 110 degrees.  A 10 percent rating is warranted for flexion limited to 100 degrees.  A 20 percent rating is warranted for flexion limited to 90 degrees.  A 30 percent rating is warranted for flexion limited to 70 degrees.  A 40 percent rating is warranted for flexion limited to 55 degrees.  A maximum rating of 50 percent is warranted for flexion limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206. 

The Veteran contends that a compensable rating is warranted for the entire initial rating period, based on symptoms of numbness and tingling.  The Veteran also contends that, because symptoms of CTS were noted in the September 2008 VA examination, CTS is included in the right forearm diagnosis and is, therefore, service connected.  Consequently, the Veteran contends CTS symptoms should be considered when assigning the rating for tendonitis of the right forearm and elbow; however, as discussed above, the non-service-connected CTS of the right forearm is a disability separate and distinct from service-connected tendonitis of the right forearm and elbow.  

The Board is precluded from differentiating between the symptomatology attributable to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the medical evidence does differentiate between the right forearm and elbow symptoms due to the service-connected tendonitis as opposed to non-service-connected CTS; therefore, the evaluation of the right forearm and elbow is based only on those symptoms that are due to tendonitis.




Right Forearm and Elbow Rating from October 1, 2008 to July 8, 2013

After review of the lay and medical evidence of record, the Board finds that for the period from October 1, 2008 to July 8, 2013 the evidence demonstrates that the criteria for a 10 percent rating under DC 5206 for the tendonitis of the right forearm and elbow have been met.  The September 2008 VA examination report notes right forearm flexion to 145 degrees, complete extension, right forearm supination to 85 degrees with mild discomfort, and right forearm pronation to 80 degrees with mild discomfort.  The report notes the same above-mentioned limits on repetitive use testing, with some mild discomfort but no weakness, fatigue or incoordination.  The September 2008 VA examiner notes that the right forearm and elbow will become painful with repetitive use.  A January 2007 service treatment record notes that elbow pain is elicited by active supination of the right forearm, with no pain elicited by active flexion or extension.  There is no other lay or medical evidence of record of the Veteran's right forearm and elbow range of motion during the period from October 1, 2008 to July 8, 2013.  The limitation of right forearm flexion demonstrated is noncompensable under DC 5206.  The rating criteria provide for a 10 percent rating when there is evidence of painful motion of the right forearm limited to a noncompensable degree.  See Burton at 5; 38 C.F.R. § 4.59.  

The Board finds that a rating in excess of 10 percent is not warranted under other potentially applicable DCs pertaining to impairment involving the right forearm and elbow for the rating period from October 1, 2008 to July 8, 2013.  DC 5207 provides for a 20 percent rating when there is evidence of extension of the major or minor forearm limited to 75 degrees, with higher ratings for greater degrees of limitation of extension.  Throughout the rating period, the right forearm extension has been normal (i.e., to 0 degrees); therefore, the weight of the evidence is against finding that a higher rating is warranted under DC 5207. 

Also, DC 5208 provides for a 20 percent rating when there is evidence of forearm flexion limited to 100 degrees and extension limited to 45 degrees of the major or 

minor extremity.  The limitation of right forearm flexion and extension was reported above, and there is no limitation of flexion or extension of the right forearm to the extent required for a higher rating under DC 5208; therefore, the weight of the evidence is against finding that a higher rating is warranted under DC 5208.

DC 5213 provides for a 20 percent rating when supination of the major or minor extremity is limited to the extent that motion is lost beyond the last quarter of the arc and the hand does not approach full pronation.  A 30 percent rating for the major extremity is prescribed when there is limitation of pronation such that motion is lost beyond the middle of the arc.  After consideration of the September 2008 VA medical findings and opinion, the Board finds that right forearm supination was to 85 degrees and right arm pronation was to 80 degrees during the rating period; therefore, a higher rating is also not warranted under DC 5213.  See 38 C.F.R. § 4.71, Plate I (showing normal forearm supination is from 0 degrees to 85 degrees, and normal forearm pronation is from 0 degrees to 80 degrees).

There is no evidence of right elbow ankylosis so as to warrant a rating in excess of 10 percent under DC 5205.  The Veteran is also not shown to have an impairment of the flail joint, radius, or ulna so as to warrant a rating in excess of 10 percent under DC 5209, DC 5210, DC 5211, or DC 5212.  In consideration of the foregoing, the Board finds that an initial rating of 10 percent is warranted for the portion of the rating period form October 1, 2008 to July 8, 2013.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Right Forearm and Elbow Rating from July 8, 2013

After review of the lay and medical evidence of record, the Board finds that for the period from July 8, 2013 the weight of the evidence demonstrates that the criteria for a higher (compensable) initial disability rating for the tendonitis of the right forearm and elbow have not been met.  The July 2013 VA examiner opined that there was no current evidence of right forearm and elbow tendonitis, based on the Veteran not describing any pain or discomfort with range of motion, or anything that would resemble clinical presentation or symptomatology consistent with right forearm or elbow tendonitis.  

The July 2013 VA examiner diagnosed the Veteran with right CTS, which, as discussed above, is non-service-connected.  The July 2013 VA examiner also noted that the Veteran's clinical presentation was consistent with an  ulnar neuropathy, given that the Veteran had decreased sensation, paresthesias, and discomfort that could radiate from the elbow into the hand.  The Veteran is not service connected for ulnar neuropathy.  

There is no evidence of record of tendonitis of the right forearm and elbow for the period from July 8, 2013.  In consideration thereof, after review of the lay and medical evidence of record, the Board finds that for the period from July 8, 2013 the weight of the evidence demonstrates that the criteria for a compensable rating for tendonitis of the right forearm and elbow have not been met or more nearly approximated.     

Analysis of Initial Rating for Peripheral Neuropathy of the Lower Extremities

For the initial rating period from October 1, 2008 to July 8, 2013, the peripheral neuropathy of the right lower extremity and the peripheral neuropathy of the left lower extremity have each been rated at 10 percent under 38 C.F.R. § 4.124a, DC 8521, as a condition analogous to a disease of the external popliteal nerve (common peroneal).  For the initial rating period from July 8, 2013, peripheral neuropathy of the right lower extremity and the peripheral neuropathy of the left lower extremity have each been rated at 20 percent under 38 C.F.R. § 4.124a, DC 8521, as a condition analogous to a disease of the external popliteal nerve.

The Veteran contends that, because the EMG report notes posterior tibial nerve damage in addition to peroneal nerve damage, an additional 10 percent bilaterally for moderate impairment is warranted.  The Board notes that the posterior tibial nerve and peroneal nerve are both peripheral nerves.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  The assignment of separate ratings is not precluded for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Where, as is the case here, there are combined nerve injuries, the rating is assigned based on the major involvement, or if sufficient in extent, consideration is to be given to radicular group ratings.  38 C.F.R. § 4.124(a).  As such, the Board cannot assign separate ratings for posterior tibial nerve damage and peroneal nerve damage, and the peripheral neuropathy of the lower extremities is appropriately rated under DC 8521.

Under DC 8521, a 10 percent rating is assigned for mild incomplete paralysis of the external popliteal nerve.  A 20 percent rating is assigned for moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis.  A 40 percent rating is assigned for complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521. 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2014). 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran contends that a rating in excess of 10 percent is warranted for the period from October 1, 2008 to July 8, 2013, and that a rating in excess of 20 percent is warranted for the period from July 8, 2013.  The Veteran contends that evidence from a September 2008 EMG is sufficient to establish entitlement to a rating in excess of 10 percent.  The Veteran also contends that  because the July 2013 VA examination notes some evidence of tenosynovitis affecting the feet bilaterally, the issue of tenosynovitis of bilateral feet is inextricably intertwined with the issue of the initial rating of peripheral neuropathy of the lower extremities.  

Peripheral Neuropathy of the Lower Extremities
from October 1, 2008 to July 8, 2013

For the period from October 1, 2008 to July 8, 2013 the Veteran was initially rated at 10 percent under DC 8521 based on mild incomplete paralysis.  After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the peripheral neuropathy of the lower extremities more closely approximates a rating in excess of 10 percent under DC 8521 for the portion of the rating period from October 1, 2008 to July 8, 2013.  For the initial rating period from October 1, 2008 to July 8, 2013, the peripheral neuropathy of the lower extremities has been manifested by mild incomplete paralysis of the external popliteal nerve.

The September 2008 VA examiner noted that the Veteran had a mild to moderate decrease in sensation in the first through fourth toes of both feet, but had no muscle wasting or muscle loss.  The September 2008 VA examiner also noted the peripheral neuropathy of the lower extremities had a moderate effect on the Veteran's ability to exercise and participate in sports, but no effect on the Veteran's ability to do chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, grooming, or driving.  The September 2008 VA examiner opined that the level of severity of the peripheral neuropathy of the lower extremities was mild, based on the EMG report findings, as well as the in-person examination and interview of the Veteran.  

Service treatment records and  VA medical center records are consistent with the findings in the September 2008 VA medical examination report.  March 2008 service treatment records note the Veteran complained of pain on the top portion of the feet and occasional numbness of the toes (except for the great toes).  VAMC treatment records dated in October 2012 note that the Veteran ran one mile five times a week.  

The Board finds that the peripheral neuropathy of the lower extremities has not more nearly approximated moderate incomplete paralysis of the external popliteal nerve for the period from October 1, 2008 to July 8, 2013.  The September 2008 VA examiner noted the Veteran's reported symptoms of decreased sensation in the first through fourth toes and opined that the incomplete paralysis was mild.  Further, while the evidence of record does reflect that the Veteran reported pain and numbness, there is no indication that the pain or numbness is constant or caused notable impairment beyond 10 percent for mild symptoms (e.g., the Veteran runs one mile five times a week).  Based on the lay and medical evidence of record, the Board finds that the peripheral neuropathy of the lower extremities has not more nearly approximated moderate incomplete paralysis of the external popliteal nerve for the period from October 1, 2008 to July 8, 2013.

The Veteran contends that the September 2008 EMG is sufficient to establish entitlement to a rating in excess of 10 percent; however, the Veteran does not specify which findings of the EMG he alleges support a rating in excess of 10 percent.  The September 2008 VA examiner, who has specialized expertise, took the Veteran's history and complaints and examined the Veteran, evaluated the EMG results and opined that the level of severity of the peripheral neuropathy of the lower extremities was mild.  

For the reasons discussed above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for mild incomplete paralysis of the popliteal  nerve, as reflected by the symptoms and the level of impairment.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 10 percent for the portion of the rating period from October 1, 2008 to July 8, 2013, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 



Peripheral Neuropathy of the Lower Extremities from July 8, 2013

For the period from July 8, 2013 the Veteran was initially rated at 20 percent under DC 8521 based on moderate incomplete paralysis.  After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the peripheral neuropathy of the lower extremities more closely approximates a rating in excess of 20 percent under DC 8521 for the portion of the rating period from July 8, 2013.

The Veteran contends that because the July 2013 VA examination notes some evidence of non-service-connected tenosynovitis affecting the feet bilaterally, the issue of tenosynovitis of the feet is inextricably intertwined with the issue of the initial rating of peripheral neuropathy of the lower extremities.  The Board is precluded from differentiating between the symptomatology attributable to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the medical evidence does not differentiate between the symptoms due to peripheral neuropathy as opposed to non-service-connected tenosynovitis; therefore, the evaluation of the lower extremities is based on the totality of the clinical findings and the reported or noted lower extremities symptoms, without any attempt to distinguish symptoms due to peripheral neuropathy from those due to 
non-service-connected tenosynovitis.

The July 2013 VA examination report notes that the Veteran underwent a July 2013 EMG study which demonstrated a normal examination of the lower extremities without indication of distal polyneuropathy or lumbosacral radiculopathy.  During the July 2013 VA examination, the Veteran reported that, particularly with increased weightbearing or attempts at running or walking for any significant distance, he experienced pain, discomfort, paresthesias, and numbness, and could experience some degree of fatigue and weakness, and even develop a slight slapping or steppage gait.  The July 2013 VA examination report notes that upon examination the Veteran's gait was normal and the Veteran did not report using any assistive devices.  The July 2013 VA examination report notes symptoms of mild constant pain bilaterally, moderate intermittent pain (usually dull) bilaterally, moderate paresthesias and/or dyesthesias bilaterally, and moderate numbness bilaterally.  The July 2013 VA examination report notes normal strength in bilateral knee extension, bilateral ankle plantar flexion, 4/5 muscle strength in bilateral ankle dorsiflexion with no muscle atrophy, and decreased sensory testing in the feet and toes.  The July 2013 VA examiner opined that the level of severity of the peripheral neuropathy of the lower extremities was moderate, based on the fatigability and description of weakness in the foot and ankle with prolonged weightbearing, and the worsening of the symptoms as they flare-up, and given that the Veteran does have sensory changes as well as some muscle weakness and fatigue.  

The Board finds that the peripheral neuropathy of the lower extremities has not more nearly approximated severe incomplete paralysis of the external popliteal nerve for the period from July 8, 2013.  The evidence of record reflects that the Veteran does not have any severe symptoms attributable to any peripheral nerve conditions; the Veteran experiences mild bilateral constant pain, moderate bilateral intermittent pain, moderate bilateral paresthesias and/or dyesthesias, and moderate bilateral numbness.  Based on the lay and medical evidence of record, the Board finds that the peripheral neuropathy of the lower extremities has not more nearly approximated severe incomplete paralysis of the external popliteal nerve for the period from July 8, 2013.

For the reasons discussed above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for moderate incomplete paralysis of the popliteal  nerve, as reflected by the symptoms and the level of impairment.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 20 percent for the portion of the rating period from July 8, 2013, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board finds that all the symptomatology and impairment caused by the lumbar spine disability, the tendonitis of the right forearm and elbow, and the peripheral neuropathy of the lower extremities are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.

The schedular rating criteria for spine disabilities (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined ranges of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height; and the presence of ankylosis.  Range of motion findings include consideration of DeLuca factors such as pain, weakness, flare-ups, and fatigability, which are incorporated as part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In this case, the Veteran's symptoms of painful limitation of motion, minimal weakness, and fatigue were considered when awarding the 10 percent schedular rating for the lumbar spine disability under DC 5237 for the period from October 1, 2008 to July 8, 2013.  These symptoms are part of, similar to, and approximate, the symptoms of limited range of motion, which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability.  These symptoms and functional impairment were considered when awarding the 10 percent schedular rating under DC 5237.  Therefore, the symptoms and/or manifestations and functional impairment related to the lumbar spine disability are fully contemplated and adequately compensated by the 10 percent schedular rating under DC 5237 for the initial rating period from October 1, 2008 to July 8, 2013.

The Veteran's symptoms of painful noncompensable limitation of motion, stiffness, achiness, tightness of the low back, and flare-ups were considered when awarding the 40 percent schedular rating for the lumbar spine disability under DC 5237 for the period from July 8, 2013.  These symptoms are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., stiffness and tightness), which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability (i.e., achiness, occasional difficulty standing for long periods of time).  As discussed above, painful limitation of motion with flare-ups is specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are part of the schedular rating criteria).   These symptoms and functional impairment were considered when awarding the 40 percent schedular rating under DC 5237.  Therefore, the symptoms and/or manifestations and functional impairment related to the lumbar spine disability are fully contemplated and adequately compensated by the 40 percent schedular rating under DC 5237 for the initial rating period from July 8, 2013.

The Board also does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating for the tendonitis of the right forearm and elbow under DC 5206 for the period from October 1, 2008 to July 8, 2013.  During the rating period, the right forearm and elbow disability was manifested by limitation of forearm motion to a noncompensable degree with reported pain.  The 10 percent schedular rating considers such symptomatology and the resultant functional impairment.  The functional effect of pain is incorporated into the schedular rating criteria, so is contemplated in the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 205-206.  Therefore, the symptoms and/or manifestations and functional impairment related to the right 

forearm and elbow disability are fully contemplated and adequately compensated by the 10 percent schedular rating under DC 5206 for the initial rating period from October 1, 2008 to July 8, 2013.

As discussed above, for the period from July 8, 2013, there is no evidence of any functional impairment or symptoms attributable to tendonitis of the right forearm and elbow.  Therefore, the schedular criteria are not inadequate to rate the right forearm and elbow disability for the initial rating period from July 8, 2013.

Finally, the Board does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating for the peripheral neuropathy of the lower extremities under DC 8521 for the period from October 1, 2008 to July 8, 2013.  DC 8521 specifically provides for disability ratings based the severity of incomplete paralysis in the external popliteal nerve.  The manifestations of peripheral neuropathy of the lower extremities (i.e., decreased sensation, pain, and occasional numbness) approximate mild incomplete paralysis of the external popliteal nerve.  These symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Therefore, the symptoms and/or manifestations and functional impairment related to the peripheral neuropathy of the lower extremities are fully contemplated and adequately compensated by the 10 percent schedular rating under DC 8521 for the initial rating period from October 1, 2008 to July 8, 2013.

The Board also does not find any functional impairment or symptoms that are not already encompassed by the 20 percent schedular rating for the peripheral 

neuropathy of the lower extremities under DC 8521 for the period from July 8, 2013.  The manifestations of peripheral neuropathy of the lower extremities (i.e., mild constant pain bilaterally, moderate intermittent pain bilaterally, moderate paresthesias and/or dyesthesias bilaterally, moderate numbness bilaterally, 
fatigability, weakness, and decreased sensory testing)  approximate moderate incomplete paralysis of the external popliteal nerve.  These symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Therefore, the symptoms and/or manifestations and functional impairment related to the peripheral neuropathy of the lower extremities are fully contemplated and adequately compensated by the 20 percent schedular rating under DC 8521 for the initial rating period from July 8, 2013.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor 

indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

An initial disability rating in for the lumbar spine disability excess of 10 percent for the initial rating period from October 1, 2008 to July 8, 2013 is denied; a 40 percent rating, but no higher, for the initial rating period from July 8, 2013, is granted.
An initial disability rating for the tendonitis of the right forearm and elbow, of 10 percent, but no higher, for the initial rating period from October 1, 2008 to July 8, 2013, is granted; a compensable disability rating from July 8, 2013 is denied. 
A higher initial disability rating for the peripheral neuropathy of the right lower extremity, in excess of 10 percent for the initial rating period from October 1, 2008 to July 8, 2013, and in excess of 20 percent from July 8, 2013, is denied.
A higher initial disability rating for the peripheral neuropathy of the left lower extremity, in excess of 10 percent for the initial rating period from October 1, 2008 to July 8, 2013, and in excess of 20 percent from July 8, 2013, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


